[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                    FILED
                          ________________________         U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                             FEBRUARY 20, 2009
                                 No. 08-13551                 THOMAS K. KAHN
                             Non-Argument Calendar                CLERK
                           ________________________

                       D. C. Docket No. 08-14164-CV-DLG

SIEGFRIED GILBERT CHRISTMAN,


                                                              Plaintiff-Appellant,

                                      versus

CHARLIE CRIST,
Governor of the State of Florida in
his personal capacity,

                                                             Defendant-Appellee.


                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                (February 20, 2009)

Before DUBINA, BLACK and PRYOR, Circuit Judges.

PER CURIAM:
      Siegfried Christman, proceeding pro se, appeals the district court’s sua

sponte dismissal of his 42 U.S.C. § 1983 complaint. On appeal, Christman argues

the district court abused its discretion by dismissing his case pursuant to the

Younger1 doctrine. After review of the record and the appellant’s brief, we find no

reversible error.

      “We review a district court's decision to abstain from exercising its

jurisdiction for an abuse of discretion.” Wexler v. Lepore, 385 F.3d 1336, 1338

(11th Cir. 2004). “An error of law constitutes an abuse of discretion.” Id.

Although “federal courts have a ‘virtually unflagging obligation . . . to exercise the

jurisdiction given them,’. . . in exceptional cases [they] may and should withhold

equitable relief to avoid interference with state proceedings. While non-abstention

remains the rule, the Younger exception is an important one.” 31 Foster Children

v. Bush, 329 F.3d 1255, 1274 (11th Cir. 2003) (internal citations omitted).

Younger abstention is required when (1) the proceedings constitute an ongoing

state judicial proceeding, (2) the proceedings implicate important state interests,

and (3) there is an adequate opportunity in the state proceedings to raise

constitutional challenges. Id.

      All three prongs of the Younger doctrine are met in this case. In his


      1
          Younger v. Harris, 401 U.S. 37, 91 S. Ct. 746 (1971)

                                               2
complaint, Christman claims the Florida Judicial Administrative Commission’s

restrictions on the rates paid to witnesses in indigent state criminal proceedings are

delaying his trial on DUI charges. This admission indicates the state proceedings

are ongoing. The ability to prosecute DUI charges is an important state interest,

and Christman will have an opportunity to raise his constitutional issues in the state

court proceedings. The court did not abuse its discretion when it abstained under

the Younger doctrine. Therefore, we affirm the district court’s order.

      AFFIRMED.




                                           3